ORDER
North Dakota Century Code Section 27-07.1-03, as amended by 1991 HB 1517, Section 90, requires a decision by the Supreme Court, within 90 days after notification by a Board of County Commissioners of a county court vacancy, regarding whether the office is necessary for effective judicial administration. Following the required consultations and determination, the Supreme Court may order that:
a. the vacancy be filled, at the discretion of the county, in the manner described in NDCC Section 27 — 07.1—03(2)(a); or
b. that the vacant office be abolished and that county court services be provided in the manner described in NDCC Section 27-07.1-03(4).
The vacancy notification was received by the Supreme Court from the Board of Ward County Commissioners on November 4,1992. A Hearing was held before a Hearing Officer in Minot on November 6, 1992. Consultation with the Board of County Commissioners, judges, and attorneys of the affected county took place in the Supreme Court Courtroom on November 12, 1992.
Pursuant to NDRDJV 7.2, Section 5, and after review of the Hearing Officer Report and consultation with the affected parties, the Supreme Court finds in light of the mandated reduction and transition contained in NDCC Sections 27-05-01(2) and 27-07.1-03, that the office of county court judge in Ward County is necessary for effective judicial administration.
IT IS HEREBY ORDERED, that the vacant office of county court judge in Ward County be filled, at the discretion of the county, in the manner described in NDCC Section 27-07.1-03(2)(a).
/a/ Ralph J. Erickstad Ralph J. Erickstad Chief Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle Justice
/s/ Herbert L. Meschke Herbert L. Meschke Justice
/s/ Beryl J. Levine Beryl J. Levine Justice
/s/ J. Philip Johnson J. Philip Johnson Justice